Berdon, J.,
dissenting. I agree with the well reasoned dissenting opinion of Judge Schaller of the Appellate Court. Capozzi v. Liberty Mutual Fire Ins. Co., 32 Conn. App. 250, 261, 629 A.2d 424 (1993) (Schaller, J., dissenting). I therefore would reverse the judgment of the Appellate Court.
While I have no quarrel with the standard of review employed by the majority, I disagree with its application. First, I agree with the Appellate Court that the plaintiff’s intent must be determined as of June 4,1988, the date he took possession of the Suzuki, rather than May 2,1988, the date he purchased it. While the Appellate Court did not cite any authority for this proposition, it only makes sense that a person cannot replace a vehicle with something he does not yet possess.
Second, I disagree with both the majority and the Appellate Court that May 2 was “merely the starting point” for the arbitrators. The arbitrators specifically concluded that “the issue of the Suzuki replacing the Honda should be determined as of May 2, 1988,” and that “it was not the claimant’s intent, as of May 2, 1988,” that the Suzuki replace the Honda. It is clear *454from this language from the arbitrators’ decision that May 2 was not merely a starting point, but rather was the critical date for determining intent.
Third, I disagree with the majority’s implicit conclusion in footnote 4 that even if June 4 is used as the date for determining the plaintiff’s intent, there was substantial evidence to support the arbitrators’ decision. As Judge Schaller points out in his dissent, there is an “absence of evidence that the [vehicle that was replaced by the Suzuki] was operated after June 4, the date when the plaintiff took possession of the Suzuki, and before June 10, the date on which the accident occurred.” (Emphasis in original.) Id., 265. The fact that the plaintiff operated the Honda between May 2 and June 4, while the Suzuki was being repaired, is wholly consistent with his claim that he intended the Suzuki to replace the Honda. Indeed, the evidence cited by the majority that the plaintiff (1) drove the Suzuki on June 4, and (2) intended to use parts of the Honda in the Suzuki, supports the plaintiff’s claim.
Finally, although the majority does not expressly decide which approach should be used to define “replacement vehicle,” I agree with Judge Schaller that this state should adopt the so-called “alternative approach.” The determinative factor in this approach is whether the insured intended that the newly purchased vehicle replace an insured vehicle. In contrast, the so-called “formalistic approach” requires that the insured vehicle be either rendered inoperable or disposed of at the time the new vehicle is purchased.
Accordingly, I respectfully dissent.